NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0640-21

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JAMES GENCARELLI,

     Defendant-Appellant.
_______________________

                   Submitted October 4, 2022 – Decided October 20, 2022

                   Before Judges Gilson and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Mercer County, Docket No. L-1413-01.

                   James Gencarelli, appellant pro se.

                   Matthew J. Platkin, Attorney General, attorney for
                   respondent (Melissa H. Raksa, Assistant Attorney
                   General, of counsel; William E. Vaughan, Deputy
                   Attorney General, on the brief).

PER CURIAM
      Defendant appeals an order granting the State's motion to revive a

judgment, arguing, among other things, that the motion judge should have

denied the motion based on a six-year statute of limitations instead of granting

it based on a twenty-year revival statute. Because the judge correctly applied

the law and made factual findings that were supported by the record evidence,

we affirm.

                                        I.

      On October 17, 1997, defendant executed a consent agreement dated

October 9, 1997, in which he agreed to pay $4,000 to the Commissioner of the

Department Banking and Insurance of the State of New Jersey to resolve

allegations he had violated provisions of the New Jersey Insurance Fraud

Prevention Act (Fraud Act), N.J.S.A. 17:33A-1 to -30. Under the terms of the

consent agreement, defendant could pay the amount due in monthly $100

payments after an initial payment of $400. The consent agreement contained

the following language:

                    IT IS FURTHER ORDERED that this Consent
             Agreement shall be fully enforceable in the Superior
             Court of New Jersey. If James Gencarelli fails to
             comply with the terms of this Consent Agreement,
             either in whole or in part, the Commissioner of Banking
             and Insurance may, at his or her option, either enforce
             this Consent Agreement in the Superior Court of New
             Jersey, or initiate and pursue an action in the Superior

                                                                          A-0640-21
                                        2
            Court for assessment of any and all civil penalties
            recoverable pursuant to N.J.S.A. 17:33A-1 et seq. in
            connection with, or as a result of, the matter described
            above.

      Defendant admittedly failed to make the agreed-upon payments. As a

result of that failure, pursuant to the terms of the consent agreement, the State

had the option of filing either an action to enforce the consent agreement or an

action for an assessment of civil penalties recoverable under the Fraud Act. The

State chose the former option. On May 4, 2001, the State filed in Superior Court

a complaint seeking a judgment enforcing the consent agreement and requiring

defendant to pay the balance owed, plus attorney fees and costs. After the court

entered default against defendant for failing to appear, the court on October 11,

2001, granted the State's unopposed motion for entry of final judgment by

default and issued a final judgment against defendant in the amount of

$3,924.95. The judgment was recorded as a lien on November 9, 2001.

      On September 10, 2021, the State moved to revive the judgment and

continue the lien pursuant to N.J.S.A. 2A:14-5, asking that the revived judgment

reflect the amount due of $5,073.35, which included unpaid principal and post-

judgment interest. In support of the motion, the State submitted the certification

of an administrative analyst employed by the Department of Banking and

Insurance (the Department), who certified the Department had obtained a final

                                                                            A-0640-21
                                        3
judgment against defendant on October 11, 2001, which was docketed as a

statewide lien with the Superior Court, and that Department records reflected

defendant owed the State $5,073.35 in unpaid principal and post-judgment

interest.

      Defendant opposed the motion. In an unsworn memorandum, defendant

stated he had no memory of the alleged "infraction," signing any papers as to

the amount owed, or making any payments. He argued the October 1997 consent

agreement was a contract subject to a six-year statute of limitations under

N.J.S.A. 2A:14-1 and that the State had filed its "complaint" on September 10,

2021, past the six-year statute of limitations.

      In an October 26, 2021 order and written decision, the judge granted the

motion, revived the judgment pursuant to N.J.S.A. 2A:14-5, continued the lien

against defendant, and ordered the revived judgment to reflect "the current

amount due of $5,073.35 . . . ." The judge found the court had entered the final

judgment by default on October 11, 2001, and records of the Department

confirmed defendant owed a balance.

      On appeal, defendant argues the motion judge erred in deciding the motion

based on N.J.S.A. 2A:14-5, the twenty-year revival statute, instead of N.J.S.A.

14-1, the six-year statute of limitations for contract claims. He also contends


                                                                          A-0640-21
                                         4
the judge's decision was arbitrary and capricious because the State caused a time

lag of twenty years, the parties' contractual agreement was "outside the purview

of the Judiciary of New Jersey," and the judge failed to observe the equitable

defense of laches, recognize defendant's arguments, apply the law to the facts of

the case, and consider controlling case law.

                                       II.

      We review legal questions, including the interpretation of statutes, de

novo. Timber Glen Phase III, Ltd. Liab. Co. v. Twp. of Hamilton, 441 N.J.

Super. 514, 521 (App. Div. 2015). We do not disturb a trial judge's factual

findings if they are "supported by adequate, substantial, and credible evidence."

N. Jersey Media Grp., Inc. v. State, Off. of Governor, 451 N.J. Super. 282, 295

(App. Div. 2017) (quoting Zaman v. Felton, 219 N.J. 199, 215 (2014)). Because

the motion judge correctly decided the motion based on the applicable law and

his factual findings were supported by the record evidence, we affirm.

      In October 1997, the parties entered into a consent agreement. That

consent agreement, like all settlement agreements, is a contract. Savage v. Twp.

of Neptune, 472 N.J. Super. 291, 305 (App. Div. 2022). Generally, recovery on

a contractual claim is subject to a six-year statute of limitations. N.J.S.A.

2A:14-1; see also In re Estate of Balk, 445 N.J. Super. 395, 398 (App. Div.


                                                                           A-0640-21
                                       5
2016). However, a breach-of-contract claim by the State in a civil action is

controlled by the ten-year statute of limitations set forth in N.J.S.A. 2A:14-1.2.

See State Dep't of Env't Prot. v. Caldeira, 171 N.J. 404, 409 (2002) (finding

N.J.S.A. 2A:14-1.2 "provides a general ten-year limitations period for actions

brought by the State or its agencies").

      Defendant admittedly failed to make the payments he had agreed to make

in the consent agreement.     On May 4, 2001, pursuant to the terms of the

agreement, the State filed a complaint seeking enforcement of the consent

agreement. The State filed the complaint less than four years after the parties

had entered into the consent agreement. Thus, neither the six-year statute of

limitations under N.J.S.A. 2A:14-1, on which defendant incorrectly relies, nor

the ten-year statute of limitations under N.J.S.A. 2A:14-1.2 had run, and the

State timely filed the complaint within the applicable statute of limitations.

      Because defendant had failed to answer the complaint and was in default,

the trial court granted the State's motion for entry of final judgment by default

and issued a final judgment on October 11, 2001.            That judgment was

subsequently docketed as a statewide lien. A judgment operates for a period of

twenty years, see N.J.S.A. 2A:17-3, but, pursuant to N.J.S.A. 2A:14-5, can be

revived within the initial twenty-year period and extended for an additional


                                                                            A-0640-21
                                          6
twenty years. Adamar of N.J., Inc. v. Mason, 399 N.J. Super. 63, 70 (App. Div.

2008); N.J.S.A. 2A:14-5 (explaining that "[a] judgment in any court of record

in this state may be revived by proper proceedings or an action at law may be

commenced thereon within 20 years next after the date thereof, but not

thereafter"). To revive a judgment, a party need prove only "(1) the judgment

is valid and subsisting; (2) it remains unpaid in full, or, if in part, the unpaid

balance; and (3) there is no outstanding impediment to its judicial enforcement,

e.g., a stay, a pending bankruptcy proceeding, an outstanding injunctive order,

or the like." Adamar, 399 N.J. Super. at 69 (quoting Kronstadt v. Kronstadt,

238 N.J. Super. 614, 618 (App. Div. 1990)).

      The State moved to revive the judgment against defendant. A motion is a

"proper proceeding[]" to revive a judgment. Kronstadt, 238 N.J. Super. at 618

(quoting N.J.S.A. 2A:14-5). The State filed the motion on September 10, 2021,

which was within twenty years of the issuance of the October 11, 2001 judgment

the State sought to revive. Thus, the State's motion was timely. And the State

clearly met the standard for revival we articulated in Kronstadt.

      We comment briefly on defendants' two remaining arguments, neither of

which he raised in opposition to the State's motion. Defendant contends the

parties' "contractual agreement" was "outside the purview of the Judiciary of


                                                                            A-0640-21
                                        7
New Jersey." That argument is belied by the express language of the consent

agreement, providing that the consent agreement "shall be fully enforceable in

the Superior Court of New Jersey." Defendant's laches argument is equally

unavailing; it is directly contrary to the clear statutory authority set forth in

N.J.S.A. 2A:14-5 permitting a party to extend a judgment beyond the initial

twenty-year period.

      Affirmed.




                                                                           A-0640-21
                                       8